EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of Melrose Bancorp, Inc. of our report dated March 30, 2016, relating to the consolidated financial statements of Melrose Bancorp, Inc. and Subsidiary as of December 31, 2015 and the related consolidated statements of income, comprehensive income, changes in stockholders’ equity and cash flows for the year then ended appearing in the December 31, 2015 Annual Report on Form 10-K of Melrose Bancorp, Inc. /s/ Baker Newman & Noyes Limited Liability Company Peabody, Massachusetts May 24, 2016
